DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  An inspection of the Specification such as at paragraphs 0086-0093 shows that the “modules” as used “may be implemented as electronic hardware, computer software in a computer-readable medium, or combinations of both” and that in “describing portions of an apparatus or system in terms of its functionality” this “conveys structure to a person of ordinary skill in the art” and as in paragraph 0092 a module is understood to be for example something which “may be implemented by machine code configuring a configurable or programmable processing unit, such as a core or a set of programmable cores.”  Thus the structure of each such “module” is interpreted along these lines with some configurable or programmable processing unit being structure which performs the functions as broadly recited in each limitation.  Note that no specific definition or structure or disclosure of the “controller” is found in the Specification which is addressed further below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “controller for producing shading information…” in claim 1 and similarly claimed “controller” which is for “producing” in claim 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Contrary to the respective “modules” recited and interpreted as above, the Specification does not disclose specifically any “controller” which performs the entire claimed function of “producing….shading information for a location…” and does not clearly link a structure of a “controller” to any such specific function.  Rather, although structure exists in the Specification which could theoretically perform the functions of such a controller, as for example the functions of figure 9 correspond to such production of shading information as described in paragraphs 0044-0046 which implements the modules of the claims as in figure 1; there is simply no disclosure of any “controller” which performs all the functions recited.  The Specification further discloses in paragraphs 0060-0062 
Note that similar analysis applies to claim 7 which also recites such a “controller.”  Thus claims 7-12 are rejected for similar reasons.
Finally note that no “new matter” or “enablement” rejection is applied under 35 U.S.C. 112 1st paragraph, as the Specification, as explained above, contains elements which could perform the claimed functions if properly claimed and if properly interpreted.  In other words, the various programmable or fixed function hardware in the Specification could perform the claimed functions, but there is not sufficient description of such elements as interpreted as explained above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9704283. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below and with reference to the following table.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 9704283
Pending Application 16562279
Claim 1. 
A method for use in rendering a computer graphics image from 3-D scene data comprising one or more geometrical objects, comprising:
     providing in a computer graphics processing system a hierarchical acceleration structure comprising elements that each bound a respective portion of a 3-D scene defined by said 3-D scene data, and which collectively bound the one or more objects;
     providing in said computer graphics processing system a 3-D grid of volume elements in the 3-D scene, each volume element associated with data representative of light energy propagating from that volume element;
identifying a point on a surface of an object in the 3-D scene for which shading information is to be provided;
defining one or more rays to be emitted from the point, each ray including a respective spreading factor;
determining a respective threshold distance for each of the rays based on the spreading factor for that ray; wherein the threshold specifies a range, ending with a maximum distance from the point;
tracing, by a processor, each of the one or more rays in the 3-D scene by traversing the hierarchical acceleration structure to identify a respective closest intersection, if any, that is within the maximum distance defined by the threshold distance from the point on the surface, and shading such intersection to produce shading information;
for each ray, if no intersection was identified within the maximum distance, then sampling the 3-D grid of volume elements that are within a conic section of the ray defined by a direction of the ray and the spreading factor and outside of the maximum distance from the point on the surface;
for each ray, if the closest intersection is in the range of the threshold, then blending shading information produced for the detected intersection with information from samples taken of the 3-D grid of volume elements that are within the range of the threshold; and
producing shading information for the point on the surface, using one or more of shading information produced for a detected intersection and sampled light information from the 3-D grid of volume elements, wherein said shading information is used in rendering said computer graphics image.


A system for producing rendering outputs from a 3-D scene, comprising:   
     one or more non-transitory memories storing data representing one or more sets of volume elements, the data describing transport of light from within that volume element definition data for the 3-D scene, and data representing geometry located in the 3-D scene;

an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene;






a ray tracing module for tracing rays in the 3-D scene, coupled for retrieving elements of the acceleration structure during traversal of rays therein;








a ray shading module for shading intersections between rays and geometry in the 3-D scene;
a volume sampling module for accessing light transport data from selections of the sets of volume elements; and





a controller for producing shading information for a location by conducting one or more point sampling operations using the ray tracing and ray shading modules and one or more volume sampling operations using the volume sampling module



Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting patented claim 1 and thus is effectively a genus to the species recited in claim 1 of the conflicting patent.  The more specific claim 14 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 1 of the pending application when running the more specific implementation.  In conflicting claim 14, the differences between the claims are more specific limitations in the conflicting claim, but the functions performed in the conflicting method claims function to perform the same functions as the modules in the system claim such that the method running as claimed in conflicting claim 14 reads on the system of claim 1.  Note that in the above mappings, it is clear to one having ordinary skill in the art before the invention was made that point sampling operations correspond to the ray intersection tests and shading, with the sampling of the 3D grid of volume elements being volume sampling, all of which is in relation to the point for a location on a surface.
Note that similar reasoning applies to independent claim 7 and 20 which is at least as broad as claim 1 which is already anticipated by the conflicting claim as explained above.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the 
Conflicting Patent 9704283
Pending Application 16562279
14
2
14
3
14
4
14
5
14
6


14
7
14
8
14
9
14
10
14
11
14
12






In the above dependent claims, it can be seen that for each claim, the corresponding functions are already contained within the conflicting claim 14 such that in each case claim 14 again anticipates each of the claims noted above as the same functions are performed by the conflicting method of claim 14 as are performed in the system and method of claims 1-12 of the pending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or pre-AIA  35 U.S.C. 102(b) as being anticipated by Thiedemann et al.
Regarding claim 1, Thiedemann teaches a system for producing rendering outputs from a 3-D scene (note the system is interpreted to be “for” such producing of rendering outputs according to the body of the claim reciting rendering outputs which are produced), comprising:
one or more non-transitory memories storing data representing one or more sets of volume elements (see Thiedemann, section 3, teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also, section 6 describing the “components of our test system” which includes non-transitory memories such as “RAM” where such data is stored when being processed or where for example additional memories are assumed as part of the “components” which would make up such a typical test system as described) and respective light transport data associated with each volume element, the data describing transport of light from within that volume element definition data for the 3-D scene (see Thiedemann, sections 5-5.1, where a “reflective shadow map” stores “direct light, position, and normal for each pixel” which is generated for each light source in the scene and “back-projection of the hitpoint into the RSM…allows…to read the direct radiance stored in the RSM pixel” such that for each “voxel along the ray” which is intersected the light transport data for that volume element is accessed which as used describes transport of light from within that volume element definition for the 3-D scene as this occurs in the context of “gathering” light from a point such as “x” in figure 7 meaning that the “transport of light from within that volume element definition” such as the “hitpoint A” is stored as from the perspective of “x,” the “hitpoint A” transports light to “x”), and data representing geometry located in the 3-D scene (see Thiedemann, section 3, as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel );
an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene (see Thiedemann, section 3 as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” and as in section 2, “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also section 5 teaching that at “startup, the static scene elements are voxelized” and a “scene bounding box defines the region to be voxelized” such that these selection of geometry located in the 3D scene are bound in the voxel grid which is an acceleration structure as its purpose is to accelerate the rendering of global illumination calculations as noted in section 1 (“global illumination simulations can be accelerated” using their “voxelization” and associated techniques));
a ray tracing module for tracing rays in the 3-D scene, coupled for retrieving elements of the acceleration structure during traversal of rays therein (see Thiedemann, sections 4-4.2 teaching the “Hierarchical ray/voxel intersection test” which can be used to “calculate the position of the intersection along the ray in world coordinates” where as further taught in section 5, “the proposed intersection test effectively traverses the voxelized scene representation along the ray” such that the system functions as a ray tracing module when performing these functions which is coupled to the “voxelization of the scene” from which elements of the voxels are retrieved during traversal as in sections 5-5.2 and as seen in figure 7 where a hitpoint causes elements of voxels to be retrieved for informing the global illumination calculations);
a ray shading module for shading intersections between rays and geometry in the 3-D scene (note that “shading” is broadly interpreted to refer to the process of determining or computing an amount of light reflected in any given viewing direction or in other words to determining how some/any given light affects the shading of an object; thus, see Thiedemann, section 5, teaching “to compute the indirect illumination in several different ways” including using “Monte-Carlo Integration” to solve for “outgoing radiance” or “Lo” according to the indirect lighting and voxel path tracing in sections 5.1-5.2 and as seen in figure 7 where intersections between rays and geometry in the 3D scene are performed by sampling in N directions around a visible surface point such as X which this geometry at “hitpoint A” for example as well as at “hitpoint B” which allows to calculate the shading at such intersections based on the geometry and its BRDF (the visible surface point));
a volume sampling module for accessing light transport data from selections of the sets of volume elements (See Thiedemann, section 5.1-5.2 teaching a “fast path tracer based on a voxelized scene representation” which samples the volume elements of the voxel based on a “hitpoint” such that a volume around a given point sample is sampled whenever there is a “hitpoint” such as in figure 7 where the voxelized scene volume is sampled along the ray for realtime near field single bounce indirect light; alternatively, note that the “voxel path tracing” could be considered the volume sampling module as it samples the volumetric elements along “paths to a certain length” and access light transport data at each hitpoint as in figure 8 where a “multi-valued voxelization, storing normal and the BRDFs” allows to sample such light transport data from volume elements “until the final radiance at the image plane is computed”); and
a controller for producing shading information for a location by conducting one or more point sampling operations using the ray tracing and ray shading modules and one or more volume sampling operations using the volume sampling module (see Thiedemann, sections 5-5.2, teaching using each of the modules and functions above to produce shading information for a location such as “x” in figures 7 or 8 where point sampling to determine shading information such as visible surfaces and indirect lighting affecting visible surfaces is conducted and volume sampling occurs both when the volume around each hitpoint is sampled for indirect lighting and/or when voxel path tracing is performed as in figure 8 and all of this produces “shading information for a location” such as x as this is performed “until the final radiance value at the image plane is computed” for example).
Regarding claim 2, Thiedemann teaches all that is required as applied to claim 1 above and further teaches wherein the controller is operable to define a respective one or more rays for each point sampling operation, each ray associated with a respective spreading factor  and a maximum distance that is less than an extent of the 3-D scene (see Thiedemann, sections 5-5.1 where for example a point “x” is sampled on a surface and the system acts as a controller to define a respective one or more rays for each point sampling operation as in equation 2 where “N sample directions” are one or more rays of “several rays” which “are shot in the upper hemisphere” as in figure 7 where each ray is associated with a respective spreading factor given that each ray is “shot in the upper hemisphere” in some direction of sampling determined by equation 2 such that each ray’s direction functions as a spreading factor of where light is spreading in relation to these directions and within the maximum distance that is less than an extent of the 3-D scene such as “r” determining the “search radius” for point samples around a given visible surface point), and
each point sampling operation comprises tracing the rays for that point sampling operation only to the maximum distance (see Thiedemann, supra, where as explained above the rays as in figure 7 for those point sampling operations are only to the maximum distance “r”).
Regarding claims 7-8, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claims 1-2 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the limitations of claims 7-8 correspond to the limitations of claims 1-2, respectively; thus they are rejected on the same grounds as claims 1-2, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiedemann et al1 (“Thiedemann”) in view of Crassin et al2 (“Crassin”).
Regarding claim 3, Thiedemann teaches all that is required as applied to claim 2 above but fails to teach wherein the controller is operable to define volume sampling operation for each ray and define a conic section for each ray, based on the spreading factor associated with that ray.  Rather, Thiedemann does teach volume sampling operations for each ray as each ray causes some volume to be sampled around it for example and also teaches additionally each point which is sampled also derives information from a volumetric voxel grid.  However, Thiedemann is silent with respect to the controller being operable to define a conic section for each ray, based on the spreading factor associated with that ray.  Thus Thiedemann stands as a base system upon which the claimed invention can be seen as an 
In the same field of endeavor relating to producing lighting information for a point using a voxelized scene representation (see Crassin, section 3 and figure 3, “sparse voxel octree structure storing geometry and direct lighting information” is used to determine lighting information for a point as in steps 1-3 of figure 3), Crassin teaches that when determining shading information such as indirect lighting information for a point, it is known to associate a ray with sampling of a volume such that techniques are known which define a volume sampling operation for each ray  and define a conic section for each ray, based on the spreading factor associated with that ray (see Crassin, section 3 and figure 3, where for “each visible surface fragment, we combine the direct and indirect illumination” and “employ an approximate cone tracing to perform a final gathering…sending out a few cones over the hemisphere to collect illumination distributed in the octree” where “a few large cones…estimate the diffuse energy coming from the scene, while a tight cone in the reflected direction with respect to the viewpoint  captures the specular component” where for example the “aperture of the specular cone is derived from the specular exponent of the material” such that for each ray a spreading factor is defined in relation to the conic section which spreads out from the base of the cone as seen in figure 3 for example; see also sections 5 and 8-8.2 teaching the “voxel cone tracing” which accesses light transport data stored in a voxel structure).  Thus Crassin teaches such known techniques applicable to the base system of Thiedemann.
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Thiedemann with the known techniques of Crassin as doing so would be no more than application of a known technique to a base system ready for improvement which would yield predictable results and result in an improved system.  The results would be predictable to one of see Crassin, section 5).  Thus the visible points in Thiedemann could be determined using the point sampling to determine initial intersections with geometry, and indirect lighting could be sampled or gathered from the octree volume as in Crassin instead of determining lighting values from a RSM associated with the volume elements as in Thiedemann.  Additionally, as further evidence of obviousness to combine, note that Thiedemann suggests that light transport data could be “stored at each voxel” with a ray accessing the light transport data from each initial intersection ray as a “solution” to determining the indirect lighting and Crassin as explained above teaches this as a main concept.
Regarding claim 9, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claim 3 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the limitations of claim 9 correspond to the limitations of claim 3; thus it is rejected on the same grounds as claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burley et al (US PGPUB No. 2013/0328875) -  See paragraphs 0016-0019 teaching “cone tracing” where “cones” may “sample radiance values, visibility values, or any other scene attribute” and “object geometry” stored in a “bounding volume hierarchy” may be traversed leading to a “much smaller number of cones…required for tracing”.  See also paragraphs 0020-0026 and figures 2-3B where a “primary cone may generate a shading hit 321 on geometry surface 354, resulting in a plurality of secondary cone bounces”.  See also paragraphs 0027-000036 and figure 4 teaching tracing cones through the BVH bounding the scene information and “at each recorded hit surface, ray tacing point samples may be taken and various properties may be evaluated to determine the shading of the surface including the material properties of the object surface, lighting 155, textures 156 and shaders 157.”  Thus Burley informs as to known techniques using ray tracing in which a ray with a spreading factor is used to sample a scene associated with an acceleration structure for determining shading and lighting outputs in rendering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Thiedemann, Sinje, et al. "Voxel-based global illumination." Symposium on Interactive 3D Graphics and Games. 2011.
        2 Crassin, Cyril, et al. "Interactive indirect illumination using voxel cone tracing." Computer Graphics Forum. Vol. 30. No. 7. Oxford, UK: Blackwell Publishing Ltd, 2011.